Citation Nr: 0511476	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from November 1941 to July 1942, with the Recognized 
Guerrillas from July 1943 to July 1945 and with the Regular 
Philippine Army from July 1945 to June 1946.  He was a 
prisoner of war (POW) from April 1942 to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for service connection for the veteran's 
cause of death.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's appeal. 

2.  The veteran died in November 1994, at the age of 86.  The 
immediate cause of death was cardio respiratory arrest and 
cardiogenic shock.  The antecedent cause of death was acute 
anterior wall myocardial infarction.  Listed as the 
underlying cause of death were chronic obstructive pulmonary 
disease (COPD) and pulmonary tuberculosis (PTB).  Stress 
ulcer was listed as an "other significant condition 
contributing to death."

3.  During his life, the veteran was not service connected 
for any disabilities.

4.  There is no competent medical evidence of heart disease 
during the veteran's active military service or during the 
first post service year.

5.  Pulmonary tuberculosis was not manifest during service or 
within three years following discharge from service.

6.  There is no medical opinion linking the veteran's fatal 
heart disease with his active military service.

7.  The fatal heart attack was not the result of disease or 
injury during the veteran's active military service.


CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in November 1994, at the age of 86.  The 
immediate cause of death as listed on the death certificate 
was cardio respiratory arrest and cardiogenic shock.  The 
antecedent cause of death was acute anterior wall myocardial 
infarction.  Listed as the underlying cause of death were 
chronic obstructive pulmonary disease (COPD) and pulmonary 
tuberculosis (PTB).  Stress ulcer was listed as an "other 
significant condition contributing to death."  He died in a 
hospital with an attending position, Dr. Lim.  An autopsy was 
not performed.  During his lifetime, the veteran was not 
service connected for any disabilities.

Service medical records consist of a report of physical 
examination in July 1945 noting normal findings and that the 
veteran was physically fit.  In an affidavit of medical 
history signed by the veteran in July 1945, he indicated 
having been treated for dysentery and malaria in June 1942.  

The service department has confirmed that the veteran was a 
prisoner of war from April 1942 to July 1942.  The RO wrote 
the appellant in August 2002, noting that the veteran died of 
heart disease and was a former POW, and that for certain 
types of heart disease a presumption of service connection 
existed for former POW's who suffered from localized edema 
(swelling) during captivity.  The appellant was asked to 
submit any evidence she might have of such edema.  In 
September 2002, the appellant wrote that she could not get 
any more statements of the veteran's condition during his 
captivity or shortly thereafter because she did not know the 
whereabouts of any of the veteran's comrades from his 
confinement or even if they were still alive.  

In a letter from the appellant, received in May 2003, she 
wrote that when the veteran was released from the 
concentration camp she remembered that he was "very thin, 
haggard, chilling and coughing."  She stated that she was a 
registered nurse and patiently took care of him.  She felt 
that the veteran's pulmonary disease and stress ulcer could 
have been a direct consequence of his being a POW since he 
was deprived of food and comfort while in the concentration 
camp.

Dr. A. Lopez of the Chest Clinic wrote that the veteran was 
seen twice at the clinic in October 1994 for pulmonary 
tuberculosis and pneumonia, "cannot rule out lung 
malignancy."  In another letter, Dr. Lopez explained that 
the veteran was seen in October 1994 with complaints of cough 
and loss of weight and appetite of about 10 months duration.  
Chest X-ray examination showed hazy infiltrates and lesions 
in the lung.  His heart was noted as essentially normal.  

In a December 2001 note, Dr. Lim wrote the following:

This is to certify that I have attended 
to [the veteran] at St. Paul's Hospital 
on [October 1994] up to [November 1994] 
because of pulmonary tuberculosis, 
arteriosclerosis, chronic obstructive 
lung disease which he suffered as a 
consequence of his tuberculosis which was 
related to malnutrition during the war.  
He died [November 1994] because of acute 
myocardial infarction leading to 
cardiogenic shock.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
VCAA applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that 
date.

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the claimant of 
evidence and information necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The appellant was notified of the 
information and evidence necessary to substantiate her 
claim for service connection for the cause of the 
veteran's death in the November 2002 rating decision, 
February 2002 and August 2003 letters, and an August 
2003 statement of the case (SOC).

Second, VA must inform the claimant of which information and 
evidence he or she is to provide to VA and which information 
and evidence VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
February 2002 and August 2003 letters, VA informed the 
claimant that VA must make reasonable efforts to assist in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the claimant 
that as long as she provided enough information about these 
records, VA would assist in obtaining them, but noted that 
she had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told her that it would 
assist her by obtaining a medical opinion if it decided that 
such was necessary to make a decision on her claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The Board notes that in 
numerous communications with the VA, the claimant was 
repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in her possession, obtained by 
her, or obtained by VA.  In this case, because each of 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the VCAA requires that VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  
The RO has obtained the service medical records for the 
veteran's service and these appear to be complete.  Medical 
statements pertaining to the veteran's treatment postservice 
have been added to the claims file to include the veteran's 
terminal hospital and treatment records.  The appellant was 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, but has declined.  VA has not obtained a 
medical opinion, because the medical evidence is adequate.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the claim for service connection for 
the cause of the veteran's death was received in January 
2002.  A VCAA letter was sent in February 2002, and the claim 
initially decided by the RO in November 2002.  Because the 
VCAA notice in this case was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  The applicable 
requirements of the VCAA have been substantially met by the 
RO, and there are no areas in which further development may 
be fruitful on this issue of entitlement to service 
connection for the cause of the veteran's death.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Legal Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2004).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2004).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2004).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease, 
such as cardiovascular disease, to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2004).  The 
veteran is entitled to presumptive service connection for 
tuberculosis if the disease was manifested to a degree of 10 
percent or more within 3 years from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.371(a) 
(2004). 

A disease specific to former POW's listed in 38 C.F.R. § 
3.309(c) (2004), will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2004).  

If a veteran is a former prisoner of war and as such was 
interned or detained for the requisite period of time, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy (except where directly 
related to infectious causes); and cirrhosis of the liver.  
For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The medical evidence shows that the veteran died of a heart 
attack, more specifically as noted on the death certificate 
as cardio respiratory arrest and cardiogenic shock with acute 
anterior wall myocardial infarction as an antecedent cause of 
death.  There is no evidence that any heart disease existed 
during service or in the first postservice year to allow 
service connection on a presumptive basis, and there is not 
any evidence the veteran had either ischemic heart disease or 
localized edema during captivity to support a presumption for 
service connection based on his status as a former prisoner 
of war.  38 C.F.R. §§ 3.307, 3.309 (2004).  Nor is there any 
evidence that tuberculosis was present during service or 
within the three year presumptive period.  38 C.F.R. §§ 
3.307(a)(3), 3.309, 3.371(a) (2004).

The appellant is specifically claiming that the veteran's 
fatal condition developed as a result of the stress he 
endured as a POW.  In support of this, she points to the 
statement of Dr. Lim who attended the veteran during his 
terminal hospital stay.  Dr. Lim wrote that the veteran's 
arteriosclerosis and COPD were a consequence of his 
tuberculosis "which was related to malnutrition during the 
war."  This does not relate the veteran's fatal conditions 
to his active service, or his time as a POW, but only to 
malnutrition "during the war."  There is no factual basis 
that the veteran actually suffered from malnutrition during 
his active service, and therefore the opinion has no 
probative value.  In fact, the report of physical examination 
in July 1945 noted all normal body systems, and that the 
veteran was "physically fit."

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As such, the Board finds that there is no medical evidence 
linking any of the veteran's fatal disorders to his active 
service.  The Board has considered the appellant's statements 
regarding the etiology of the veteran's fatal disorders; 
however, this is not competent evidence to show that the 
cause of the veteran's death was service-connected.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Notwithstanding the fact that the appellant has identified 
herself as a registered nurse, there is no evidence that this 
qualifies her by education and training to state that her 
husbands fatal disorders were the result of his three month 
period of internment as a POW almost half a century prior to 
his death.  The evidence does not show that the appellant 
possesses the requisite medical training to offer probative 
comment on the etiology of the veteran's fatal heart attack, 
and her statement is not presented as a statement of opinion 
by a medical professional on the issue of medical causation, 
but of lay observation which has minimal, if any probative 
value as to such matters.  



For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


